t c memo united_states tax_court ronald d and shirley a blush petitioners v commissioner of internal revenue respondent docket no filed date david a slacter for petitioners william j gregg for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined the following deficiencies and penalties with regard to petitioners' federal income taxes penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number after concessions by respondent the issues remaining for decision are whether petitioners received unreported taxable_income in the amounts of dollar_figure and dollar_figure for and respectively as shown by unexplained bank_deposits made by them during those years and whether petitioners are liable for an accuracy-related_penalty for each of the and taxable years pursuant to sec_6662 some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in new market virginia respondent concedes the deficiency in tax and penalty determined for the tax_year additional concessions are enumerated infra note respondent's determination that petitioners received unreported taxable_income is reflected as adjustments to petitioners' schedule c gross_receipts for the tax years in issue the amounts set forth above reflect concessions made by respondent a reduction in gross_receipts for and in the amounts of dollar_figure and dollar_figure respectively background petitioner ronald d blush hereinafter petitioner started his business as an independent building contractor in the spring of previously petitioner had worked as a maintenance director for the potomac conference corp hereinafter potomac petitioner suffered an on-the-job injury in while working for potomac petitioner received dollar_figure and dollar_figure in and respectively as a settlement of his worker's compensation claim petitioners purchased land in shenandoah county virginia in for approximately dollar_figure the property consisted of five lots all of which were sold by petitioners during the years through for a total of dollar_figure petitioners received approximately dollar_figure of these funds after satisfaction of the sole mortgage on the property petitioners deposited the funds directly into their bank account for the tax years in question petitioners maintained four bank accounts---a joint checking account a business checking account in the name of petitioner a savings account in the name of petitioner and a checking account in the name of petitioner shirley a blush petitioners deposited dollar_figure and dollar_figure into their various bank accounts during and respectively petitioners timely filed their and federal_income_tax returns petitioners attached schedules c profit or loss q4e- from business reporting dollar_figure and dollar_figure in gross_receipts for and respectively upon examination of petitioners' tax returns respondent's revenue_agent concluded that to some extent petitioner's business was conducted in cash petitioners did not present adequate books_or_records to respondent's revenue_agent pertaining to the income generated by petitioner's business the revenue_agent performed a bank_deposits analysis of the tax years in issue to determine petitioners' income a summary of the revenue agent's bank_deposits analysis for and reflects the following deposits to bank accounts dollar_figure less deposits from known sources big_number total unexplained deposits ‘big_number deposits to bank accounts dollar_figure less deposits from known sources big_number total unexplained deposits ‘big_number ' as previously indicated respondent has made concessions reducing the amounts of unexplained deposits during the initial interview with petitioners' representative the revenue_agent inquired as to the amount of cash petitioners had on hand during the years in question petitioners' representative did not provide an answer the revenue_agent prepared an information_document_request that again inquired as to the amount of cash petitioners had on hand petitioners responded that they did not know how much cash they - - had on hand during the course of the examination the revenue_agent was not informed of the prior real_estate transactions in addition petitioners did not come forward with the explanation that some of the unexplained deposits were due to cash on hand in the preparation of his report the revenue_agent assumed that the unexplained deposits were unreported income and the unreported income was attributable to petitioner's contracting business respondent asserts after concessions that petitioners had unreported income as shown by unexplained bank_deposits in the amounts of dollar_figure and dollar_figure during and respectively discussion unreported income gross_income includes all income from whatever source derived see sec_61 sec_6001 requires all taxpayers to maintain adequate books_and_records of taxable_income in the absence of adequate_records the commissioner is authorized to reconstruct a taxpayer's income by any reasonable method that clearly reflects the taxpayer's income see sec_446 see also 348_us_121 999_f2d_760 4th cir affg tcmemo_1992_153 94_tc_654 43_tc_824 one of these methods the bank_deposits and cash expenditure method - - has long been sanctioned by the courts see 102_tc_632 bank_deposits are prima facie evidence of income see 399_f2d_744 4th cir affg tcmemo_1967_67 clayton v commissioner supra pincite 87_tc_74 when the commissioner uses the bank_deposits method of analysis to reconstruct a taxpayer's income this method assumes that all money deposited ina taxpayer's bank account during a given period constitutes taxable_income the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge see clayton v commissioner supra pincite 96_tc_858 affd 959_f2d_16 2d cir petitioners contend that the funds deposited into their bank accounts are not taxable_income petitioners assert the funds came from a cash hoard comprising gain from prior real_estate transactions and worker's compensation settlements petitioner testified that he did not particularly like banks and he wanted to have more control_over his money he testified that while he deposited funds he sometimes withdrew funds and held the cash petitioner attributed his distrust of banks to black friday a date in date when the stock market experienced a severe decline petitioner testified that - he began depositing his cash reserves when he started his business in petitioner did not keep any records of how much cash he kept at home or how much he had in his possession at any given time petitioners could not adequately explain where the cash was kept although petitioners testified that cash from real_estate transactions and from worker's compensation settlements was withdrawn from the bank and kept at home the testimony was not specific as to the dates or amounts in addition petitioner testified that some portion of his business was conducted in cash and that some household bills were paid in cash again the testimony was vague the court is not required to accept unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 we hold that petitioner's explanation of a cash hoard nontaxable source is not credible we are further satisfied that respondent gave petitioners proper credit for all nonincome sources of deposits we sustain respondent's determination taking into consideration respondent's concessions sec_6662 a respondent determined petitioners were liable for the accuracy-related_penalty under sec_6662 for both and the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the - - return that is attributable to the taxpayer's negligence or disregard of rules or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer tt is the taxpayer's responsibility to establish he is not liable for the accuracy-related_penalty imposed by sec_6662 a see rule a 92_tc_501 petitioners failed to explain adequately why they did not report all of their taxable_income for and on the basis of the entire record we conclude that --- - petitioners have not established that the underpayment_of_tax was due to reasonable_cause and that they acted in good_faith accordingly we hold petitioners are liable for the accuracy- related penalty on account of respondent's concession the penalty will be in an amount less than that determined in the notice_of_deficiency to reflect the foregoing decision will be entered under rule
